UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 20-1019


LAWRENCE MILLS,

                    Plaintiff - Appellant,

             v.

STATE OF MARYLAND; MARYLAND STATE POLICE; OFFICER ANTHONY
HASSAN, In both his official and individual capacity as an officer of the Maryland
State Police; OFFICER JAMES LANTZ, In both his official and individual capacity
as an officer of the Maryland State Police; OFFICER MATTHEW DULL, In both
his official and individual capacity as an officer of the Maryland State Police,

                    Defendants - Appellees.



                                      No. 20-1021


LAWRENCE MILLS,

                    Plaintiff - Appellant,

             v.

STATE OF MARYLAND; MARYLAND STATE POLICE; OFFICER ANTHONY
HASSAN, In both his official and individual capacity as an officer of the Maryland
State Police; OFFICER JAMES LANTZ, In both his official and individual capacity
as an officer of the Maryland State Police; OFFICER MATTHEW DULL, In both
his official and individual capacity as an officer of the Maryland State Police,

                    Defendants - Appellees.
Appeals from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:18-cv-00562-GLR)


Submitted: September 24, 2020                               Decided: September 28, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Lawrence Mills, Appellant Pro Se. Phillip M. Pickus, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Pikesville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Lawrence Mills appeals the district court’s orders denying relief on his 42 U.S.C.

§ 1983 complaint and his postjudgment motions under Fed. R. Civ. P. 59(e) and Fed. R.

Civ. P. 60(b)(6). We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Mills v. Maryland, No. 1:18-cv-

00562-GLR (D. Md., Sept. 30, 2019; Dec. 23, 2019). We also deny Mills’ motions for

partial summary reversal and vacatur, and for initial hearing en banc. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3